DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the communication filed 6/20/2022.
Response to Arguments
Applicant's arguments filed 6/20/2022 have been fully considered but they are not persuasive.
With regard to the arguments for Claim 5 on pages 5-6,
First, applicant argues that the Office Action of October 6th, 2020 stated that the manner of correlating outputs of magnetic tunnel junction devices to cancel external magnetic field interference is known to those of ordinary skill in the art.  The Examiner however respectfully notes that whether or not a prior art reference reads on a claim feature neither establishes that the feature is well known or provides proper written description. While applicant is not required to explain that which is well known in the art, there is difference between something being known versus well known, and applicant has not established that the claim feature is well known.  Furthermore, applicant has not reasonably explained what applicant means by reciting that the outputs are correlated to cancel magnetic field interference.  For example, applicant does not explain if the outputs are combined in some manner and a mathematical process is implemented to cancel any interference, or if other elements are used such as a coil that produces its own magnetic field to cancel interference.  Merely stating that the outputs are correlated to cancel interference does not reasonably apprise a person of ordinary skill in the art with applicant’s intended manner of implementing the claim feature, in light of the disclosure.  Note for example that MPEP 2163(I)(A) explains “The Federal Circuit has pointed out that, under United States law, a description that merely renders a claimed invention obvious may not sufficiently describe the invention for the purposes of the written description requirement of 35 U.S.C. 112. See Eli Lilly, 119 F.3d at 1567, 43 USPQ2d at 1405.”  MPEP 2163.03(V) further explains “While there is a presumption that an adequate written description of the claimed invention is present in the specification as filed, In re Wertheim, 541 F.2d 257, 262, 191 USPQ 90, 96 (CCPA 1976), a question as to whether a specification provides an adequate written description may arise in the context of an original claim. An original claim may lack written description support when (1) the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved or (2) a broad genus claim is presented but the disclosure only describes a narrow species with no evidence that the genus is contemplated. See Ariad Pharms., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1349-50 (Fed. Cir. 2010) (en banc). The written description requirement is not necessarily met when the claim language appears in ipsis verbis in the specification. "Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed. The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement."Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 968, 63 USPQ2d 1609, 1616 (Fed. Cir. 2002).”  Applicant’s disclosure does not reasonably identify how the function of correlating is performed or the result is achieved.
As such, whether the prior art does or does not provide a disclosure that renders a claim feature obvious does not reasonably provide proper written description.  Applicant does not reasonably explain what applicant means by correlating the outputs or the manner in which applicant uses the correlated outputs to cancel the interference as claimed. 
Second, applicant notes that a patentee can rely on information that is “well-known in the art” to satisfy the written description, but the Examiner respectfully notes that applicant has not demonstrated that the feature at issue is well-known in the art.  This is because 1) the cited reference does not, by itself, demonstrate that the feature is known in the art, and 2) applicant does not provide sufficient specify in the instant application to reasonably be able establish whether the feature at issue is or is not well known in the art.  It is reasonable, for example, to disclose or formula or basic produce to correlate the outputs to cancel interference, and then rely upon that which is well known in the art to implement the formula or procedure.  However, in the instant case, applicant does not provide any guidance as to how applicant correlates the outputs and then uses them to cancel the interreference.  As such, applicant does not provide a sufficient disclosure to establish what applicant is doing to reasonably convey to a person of ordinary skill in the art the manner in which applicant performs the claim feature or to establish that such a feature is well known.
As such, the Examiner respectfully disagrees with applicant.  
Information Disclosure Statement
Note that the foreign references listed on the IDS of 6/20/2022 have been struck through as these references were already listed on the IDS of 4/1/2022.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 5 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
As to Claim 5,
The phrase “the outputs of the four magnetic tunnel junction devices are correlated to cancel external magnetic field interference” on lines 1-3 lacks proper written description.  At issue here is that applicant does not provide any explanation as to how the outputs of the four junction devices are correlated to cancel an external magnetic field.  Paragraph [0030] of the disclosure only explains that “The interference can be further cancelled by using a correlation amoung the measured outputs of the four sensors.”  However, stating that these features are correlated without any further explanation as to how they are correlated does not reasonably explain how applicant implements the claim feature. 
Allowable Subject Matter
Claims 1-4 and 6 are allowed.
The following is an examiner’s statement of reasons for allowance:
As to Claim 1,
The primary reason for the allowance of claim 1 is the inclusion of a first switching unit switchable from a first configuration whereat the first output is connected to the first magnetic tunnel junction device and the V- output is connected to the second input, and a second configuration whereat a voltage source is connected to the first magnetic tunnel junction device and the V+ output is connected to the second input; and at least one processor operatively connected to the second output and the first input
It is these features found in the claim, as they are claimed in the combination that has not been found, taught or suggested by the prior art of record, which makes this claim allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M. SCHINDLER whose telephone number is (571)272-2112. The examiner can normally be reached 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID M. SCHINDLER
Primary Examiner
Art Unit 2858



/DAVID M SCHINDLER/Primary Examiner, Art Unit 2858